UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 11, 2007 Maxus Realty Trust, Inc. (Exact name of registrant as specified on its charter) MISSOURI 000-13457 48-1339136 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 104 Armour Road North Kansas City, Missouri 64116 (Address of principal executive offices) (Zip Code) (816) 303-4500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to rule 13e-4(c) under the Exchange Act (17 CFR 240.14e-r(c)) Item 8.01 Other Events. On December 11, 2007, the Board of Trustees of Maxus Realty Trust, Inc. (the “Registrant”) approved the payment of a quarterly cash dividend of $.20 per share to the holders of record on December21, 2007 of the Registrant’s $1.00 par value, common stock.The Board anticipates that the dividend will be paid on or about December 28, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAXUS REALTY TRUST, INC. Date:December 14, 2007 By:/s/ David L. Johnson David L. Johnson Chairman of the Board, President and Chief Executive Officer
